DETAILED ACTION
Claims 42-45, 48-49, 54-59, 61-68 have been amended. Claims 61-68 have been newly added. Claims 46-47, 50-53, & 60 have been canceled. Claims 42-45, 48-49, 54-59, 61-68 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Trevor Brevik on June 05, 2021. The application has been amended as follows: 

In the claims:
	1-41.	(Cancelled)

	42.	(As Proposed)  A system for authenticating an identity of a person, the system comprising:
	a non-transitory storage medium that stores instructions; and
	a processor that, during a registration process, executes the instructions to:
		extract biographic information for the person from an external source; 
		receive a digital representation of a biometric for the person;
		determine that the person was monitored during submission of the digital representation of the biometric;
		obtain authentication data from a network search by using at least one of the biographic information [[and]] or the digital representation of the biometric, the authentication data comprising personal information associated with an asserted identity of the person;
		generate a number of questions using the personal information;
		perform identity checks by: 
			obtaining a number of answers in response to the number of questions, the number of answers comprising identifying information from the person; and 
			evaluating the number of answers by comparing the identifying information with the personal information 
		cease evaluating the number of answers after obtaining a first threshold number of correct answers or a second threshold of incorrect answers; and 
		determine whether to authenticate the identity of the person based on an aggregation of the identity checks.

	43.	(As Proposed)  The system of claim 42, wherein the processor uses the digital representation of the biometric to enroll the person in an identification system when the processor determines that the identifying information is sufficiently similar to the personal information 

	44.	(As Proposed)  The system of claim 42, wherein at least one of the identity checks comprises[[:]] 
	
authenticating the identity of the person based on an answer of the number of answers that the person provides in response to [[the]] a question of the number of questions.

	45.	(Previously Presented)  The system of claim 44, wherein authenticating the identity of the person based on the answer includes determining whether the answer was received within a predetermined time period.

	46.	(Canceled)

	47.	(Canceled) 

	48.	(Previously Presented)  The system of claim 42, wherein the digital representation of the biometric comprises at least one of a fingerprint image, a retina image, an iris image, or a voice recording.

	49.	(As Proposed)  A system for authenticating an identity of a person, the system comprising:
	a non-transitory storage medium that stores instructions; and
	a processor that, during a registration process, executes the instructions to:
		extract biographic information for the person from an external source;
		receive a digital representation of a biometric for the person;
		determine that the person was monitored during submission of the digital representation of the biometric;
		obtain authentication data from a network search by using at least one of the biographic information [[and]] or the digital representation of the biometric, the authentication data comprising personal information associated with an asserted identity of the person;
		generate a number of questions using the personal information;
		compare personal information by evaluating a number of answers provided by the person in response to the number of questions; 
		cease evaluating the number of answers after at least one of a first threshold number of incorrect answers or a second threshold number of correct answers are provided in response to the number of questions; and 
		based on the comparison, determine whether the person is associated with [[an]] the asserted identity of the person.

	50.	(Canceled)

	51.	(Canceled)

	52.	(Canceled) 

	53.	(Canceled)

	54.	(Previously Presented)  The system of claim 49, wherein the biographic information and the digital representation of the biometric are received from different input components of an electronic device.

	55.	(Previously Presented)  The system of claim 49, wherein the processor uses the digital representation of the biometric to enroll the person in an identification system when the processor determines that the person is associated with the asserted identity of the person.

	56.	(As Proposed)  A system for authenticating an identity of a person, the system comprising:
	a non-transitory storage medium that stores instructions; and
	a processor that, during a registration process, executes the instructions to:
		receive a digital representation of a biometric for the person;
		extract biographic information for the person from an external source; 
		when it is determined that the person was monitored during submission of the digital representation of the biometric and the biographic information, obtain authentication data from a network search by using at least one of the digital representation of the biometric [[and]] or the biographic information, the authentication data comprising personal information associated with the person; [[and]]
		generate a number of questions using the personal information;
		perform identity checks by: 
			obtaining a number of answers in response to the number of questions, the number of answers comprising identifying information from the person; and
			evaluating the number of answers by comparing the identifying information with the personal information; and 
		cease evaluating the number of answers after obtaining at least one of a first threshold number of incorrect answers or a second threshold number of correct answers.

	57.	(As Proposed)  The system of claim 56, wherein at least one of the identity checks comprises[[:]]
	
	
	determining whether [[the]] an answer of the number of answers was provided within a predetermined period of time.

	58.	(Previously Presented)  The system of claim 56, wherein the processor determines the person was monitored during the submission of the digital representation of the biometric and the biographic information by determining that a live agent monitored the submission.

	59.	(Previously Presented)  The system of claim 56, wherein the processor uses the digital representation of the biometric to enroll the person in an identification system upon authenticating the identity of the person.

	60.	(Canceled)

	61.	(Previously Presented)  The system of claim 56, wherein the biographic information is extracted from an image of an identification document associated with the person.

	62.	(Previously Presented)  The system of claim 42, wherein the external source is a form of physical identification associated with the person.

	63.	(Previously Presented)  The system of claim 56, wherein: 
	the processor determines the external source is of a type that is approved under a security protocol; and
	the external source is at least one of:
		a driver’s license;
		a passport; or
		an identification card.

	64.	(New)  The system of claim 42, wherein, when obtaining the first threshold of correct answers, the identity of the person is authenticated.

	65.	(New)  The system of claim 42, wherein, when obtaining the second threshold of incorrect answers, the identity of the person is not authenticated.

	66.	(New)  The system of claim 65, wherein, when the identity of the person is not authentication, the registration process ends without registering the person in an identification system.

	67.	(New)  The system of claim 49, wherein, when obtaining the first threshold of incorrect answers, the identity of the person is not authenticated.

	68.	(New)  The system of claim 49, wherein, when obtaining the second threshold of correct answers, the identity of the person is authenticated.

PLEASE CANCEL CLAIMS 46-47, 50-53 & 60. 

Allowable Subject Matter
Claims 42-45, 48-49, 54-59, & 61-68 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495